Cite as 2022 Ark. 155
                      SUPREME COURT OF ARKANSAS
                                                Opinion Delivered: September   15, 2022

 IN RE STACEY PECTOL,
 CLERK OF THE SUPREME COURT AND
 COURT OF APPEALS




                                        PER CURIAM

       Stacey Pectol served as Clerk of the Supreme Court and Court of Appeals for eight

years. The court recognizes and appreciates Stacey’s service and congratulates her on her

accomplishments as Clerk.

       Stacey is a long-time, well-known presence in the Justice Building. Before her

appointment in 2014 to the position of Clerk, Stacey served as law clerk to then Chief Judge

Donald L. Corbin, Arkansas Court of Appeals, and continued as his clerk during his

subsequent tenure on the Arkansas Supreme Court.

       As Clerk, Stacey has implemented many beneficial changes in that office, notably its

transition from the age of paper filing to electronic filing. Stacey has served on the Arkansas

Access to Justice Commission Foundation Board and on the Executive Committee of the

National Conference of Appellate Court Clerks.

       Through it all, Stacey has always been a friendly face of the court, providing reliable

guidance to judges, lawyers, and members of the public who daily interact with the Clerk’s

office. She has been a trusted friend and colleague to all who have worked for and served on
the courts. She has served this court admirably, and her institutional knowledge of both

appellate courts will be greatly missed. The court wishes her Godspeed in her new endeavor.